UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 000-52498 FIRST CALIFORNIA FINANCIAL GROUP, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 38-3737811 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 3027 Townsgate Road, Suite 300 Westlake Village, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (805)322-9655 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler o Acceleratedfiler x Non-accelerated filer o (Do not check if a smaller reporting company) Smallerreportingcompany o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 29,227,764 shares of Common Stock, $0.01 par value, as of May8, 2012 FIRST CALIFORNIA FINANCIAL GROUP, INC. QUARTERLY REPORT ON FORM 10-Q For the Quarterly Period Ended March31, 2012 TABLE OF CONTENTS Page PART I— FINANCIAL INFORMATION Item1 Financial Statements 3 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 39 Item3 Quantitative and Qualitative Disclosures about Market Risk 66 Item4 Controls and Procedures 66 PART II— OTHER INFORMATION Item1 Legal Proceedings 66 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 66 Item3 Defaults Upon Senior Securities 66 Item4 Mine Safety Disclosures 66 Item5 Other Information 66 Item6 Exhibits 67 SIGNATURES 68 2 PART I—FINANCIAL INFORMATION Item1. Financial Statements FIRST CALIFORNIA FINANCIAL GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (unaudited) (in thousands, except share and per share data) March31, December31, Cash and due from banks $ $ Interest bearing deposits with other banks Securities available-for-sale, at fair value Non-covered loans, net Covered loans Premises and equipment, net Non-covered foreclosed property Covered foreclosed property Goodwill Other intangibles, net FDIC shared-loss receivable Cash surrender value of life insurance Accrued interest receivable and other assets Total assets $ $ Non-interest checking $ $ Interest checking Money market and savings Certificates of deposit, under $100,000 Certificates of deposit, $100,000 and over Total deposits Securities sold under agreements to repurchase Federal Home Loan Bank advances Junior subordinated debentures Deferred tax liabilities, net FDIC shared-loss liability Accrued interest payable and other liabilities Total liabilities Commitments and Contingencies (Note 12) Perpetual preferred stock; authorized 2,500,000 shares Series A - $0.01 par value, 1,000 shares issued and outstanding as of March31, 2012 and December31, 2011 Series C - $0.01 par value, 25,000 shares issued and outstanding as of March31, 2012 and December31, 2011 Common stock, $0.01 par value; authorized 100,000,000 shares; 29,267,465 shares issued at March 31, 2012 and 29,220,079 shares issued at December31, 2011; 29,249,796 and 29,220,079 shares outstanding at March31, 2012 and December31, 2011, respectively Additional paid-in capital Treasury stock, 17,669 shares at cost at March31, 2012 and no shares at December31, 2011 ) - Retained earnings Accumulated other comprehensive loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to consolidated financial statements. 3 FIRST CALIFORNIA FINANCIAL GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Statements ofIncome (unaudited) ThreeMonthsEndedMarch31, (in thousands, except per share data) Interest and fees on loans $ $ Interest on securities Interest on federal funds sold and interest bearing deposits 36 69 Total interest income Interest on deposits Interest on borrowings Interest on junior subordinated debentures Total interest expense Net interest income before provision for loan losses Provision for non-covered loan losses Net interest income after provision for loan losses Service charges on deposit accounts and other banking-related fees Earnings on cash surrender value of life insurance Net gain on sale of securities 1 - Impairment loss on securities ) ) Loss on non-hedged derivatives ) - Gain on acquisition - Other income Total noninterest income Salaries and employee benefits Premises and equipment Data processing Legal, audit, and other professional services Printing, stationary, and supplies 83 96 Telephone Directors’ expense Advertising, marketing and business development Postage 57 56 Insurance and regulatory assessments Net (gain) loss on and expense of foreclosed property ) Amortization of intangible assets Other expenses Total noninterest expense Income before provision for income taxes Provision for income taxes Net income $ $ Preferred stock dividends $ ) $ ) Net income available to common stockholders $ $ Net income per common share: Basic $ $ Diluted $ $ See accompanying notes to consolidated financial statements. 4 FIRST CALIFORNIA FINANCIAL GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Comprehensive Income (unaudited) Three Months ended March 31, (in thousands) Other comprehensive income: Unrealized gain (loss) on interest rate cap $ ) $ 5 Unrealized gain on securities available for sale Reclassification adjustment for securities gains included in net income (1 ) — Other comprehensive income, before tax Income tax expense related to items of other comprehensive income ) ) Other comprehensive income, net of tax Net income Comprehensive income $ $ See accompanying notes to consolidated financial statements. 5 FIRST CALIFORNIA FINANCIAL GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (unaudited) ThreeMonthsEndedMarch31, (in thousands) Net income $ $ Adjustments to reconcile net income to net cash from operating activities: Provision for non-covered loan losses Stock-based compensation costs 90 Gain on acquisition - ) Gain on sales of securities (1
